DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,252,952. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a housing; a trigger structure; a pivoting structure; and a trigger plate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 6 and 8, the terms “first and second side walls” render the claim vague and indefinite since “a first side wall” and “a second side wall” were initially recited at line 2.  The term --the-- should be inserted before both instances of these terms in order to overcome this problem.
In regard to claim 1, lines 11-12, the phrase “a latch mechanism on the trigger structure to disengage the pivoting structure, causing the pivoting structure to pivot towards the wall” renders the claim vague and indefinite since the latch mechanism does not cause this to happen and instead spring 400 causes the pivoting structure to pivot towards the wall, but the latching mechanism “allows” this to happen when disengaged and the pivoting structure alone cannot pivot on its own without at least being biased toward the rear wall.  The phrase --, wherein the pivoting structure is biased towards the rear wall-- should be added after “the trigger structure” at line 9 and the term “causing” at line 12 should be replaced with --allowing-- in order to overcome this problem.
In regard to claim 1, line 12, the term “the wall” renders the claim vague and indefinite since it is unclear exactly to which of the walls initially recited at lines 2-3 that it is referring to.  Possibly it should be changed to --the rear wall--.
In regard to claim 16, this claim should depend from claim 13 instead of claim 1 since its limitations further modify the limitations of claim 13.
In regard to claim 20, lines 7 and 9, the terms “first and second side walls” render the claim vague and indefinite since “a first side wall” and “a second side wall” were initially recited at line 2.  The term --the-- should be inserted before both instances of these terms in order to overcome this problem.
In regard to claim 20, lines 14-15, the phrase “a latch mechanism on the trigger structure to disengage the pivoting structure, causing the pivoting structure to pivot towards the wall” renders the claim vague and indefinite since the latch mechanism does not cause this to happen and instead spring 400 causes the pivoting structure to pivot towards the wall, but the latching mechanism “allows” this to happen when disengaged and the pivoting structure alone cannot pivot on its own without at least being biased toward the rear wall.  The phrase --, wherein the pivoting structure is biased towards the rear wall-- should be added after “a distal end” at line 11 and the term “causing” at line 15 should be replaced with --allowing-- in order to overcome this problem.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 15, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Langli 4,852,294.
Langli discloses a trap (see Fig. 1), comprising:  a housing having an entrance (at 20-21), a rear wall (17), a first side wall (one of 15), a second side wall (other of 15), a roof (13), and a base (19, 22) extending between the rear wall, the first side wall, and the second side wall (see Figs. 1-2); the entrance being located opposite the rear wall (see Fig. 1); the roof (13) extending between the rear wall, the first side wall, and the second side wall (see Figs. 1-2); a trigger structure (14) pivotally coupled to first and second side walls at a first location (at 37-38) adjacent the base (37-38 are near the base 19, 22); a pivoting structure (12) pivotally coupled to first and second side walls at a second location (at 23-24) and adapted to releasably engage with the trigger structure (at 31-32); and a trigger plate (35-36) located at an upper portion of the trigger structure (35-36 are on upper face of 14) such that, when triggered by a rodent (rodent moves 35-36), the trigger plate causing a latch mechanism (31) on the trigger structure to disengage the pivoting structure, causing the pivoting structure to pivot towards the rear wall (see phantom line circular arc in Fig. 1 which illustrates the path of movement of striker 12 from the set position to the triggered position) thereby moving the rodent towards the rear wall and trapping the rodent between at least the pivoting structure (at 26) and the rear wall (17) of the housing.
In regard to claim 2, Langli discloses a first biasing element (40-41) coupled to the pivoting structure (12) and biasing the pivoting structure towards the rear wall (see phantom line in Fig. 1 showing the travel of 12 after trap has been triggered).
In regard to claim 3, Langli discloses wherein the latch mechanism (31) comprises a prong (corner of 31).
In regard to claim 5, Langli discloses a second biasing element (32) coupled to the trigger structure (14) and biasing the trigger structure towards the pivoting structure (12) to hold the trap in a set position for any positionable orientation of the trap.
In regard to claim 15, Langli discloses a lower portion (downwardly facing surface of 31) of the latch mechanism (31) engaging with a lower portion (32 in Fig. 1) of the pivoting structure (12), adjacent the base (19, 22; 31-32 is closer or near the base 19, 22 than topmost surface of roof 13), at an indentation (32 defines indentation) in the lower portion of the pivoting structure. 
In regard to claim 16, Langli discloses a paddle (28) of the pivoting structure being located adjacent the base (19, 22; 28 is closer to base 19, 22 than 26 in Fig. 1), inside of the entrance (at 20-21), forward of where the first interior wall (downwardly sloping wall at right end of 22 in Fig. 1) is attached to the base, when the trap is in a set position (see Fig. 1). 
In regard to claim 19, Langli discloses wherein the roof (13) further extends between the rear wall (17), the first side wall (one of 15), the second side wall (other of 15), and the entrance (at 20-21; see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langli 4,852,294 in view of Smith 2014/0020278.
Langli does not disclose a bait access door and an attractant reservoir, located in the rear wall.  Smith discloses a bait access door (98) and an attractant reservoir (106, 108), located in the rear wall (44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rear wall of Langli such that a bait access door and an attractant reservoir are located therein in view of Smith in order to provide a convenient mechanism by which the bait can be replenished without having to reach internally into the trap housing so as to avoid potential contact with the pivoting structure in order to safely refresh the bait. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langli 4,852,294 in view of Nathan et al. 8,490,323 and Mountford 1,630,241.
Langli does not disclose a serrated projection mounted on the rear wall upwards of the trigger plate, projecting inwardly.  Nathan discloses a projection (150) mounted on the rear wall (112) upwards of the trigger plate (138), projecting inwardly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rear wall of Langli such that a projection is mounted thereon upwards of the trigger plate, projecting inwardly in view of Nathan et al. in order to provide means that reduce the distance that the pivoting structure must travel toward the rear wall in order to injure or impale the animal for a quicker death of the animal and to provide a protruding means that will deliver blows across multiple locations of the body of various sized rodents.  Langli and Nathan do not disclose a serrated projection.  Mountford discloses a serrated projection (10-11) that cooperate with a pivoting structure (7) to kill a rodent by impaling thereon.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection of Langli and Nathan such that it is serrated in view of Mountford in order to provide a plurality of penetrating points on the projection that can penetrate the captured rodent to dispatch the rodent quickly.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langli 4,852,294 in view of Fritzboger 2016/0302402 or Wickenburg 4,578,893.
Langli does not disclose a portion of the pivoting structure designed to contact the rodent upon actuation of the trap comprises a serrated edge.  Fritzboger and Wickenburg disclose a portion of the pivoting structure (10 OR 12) designed to contact the rodent upon actuation of the trap comprises a serrated edge (see para. 0030 OR 46 in Fig. 7A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the portion of the pivoting structure designed to contact the rodent upon actuation of the trap of Langli such that it is a serrated edge in view of Fritzboger or Wickenburg in order to ensure that the force from the pivoting structure is transmitted to the animal through a minimized area to render it more efficient and also provide means for positively engaging the caught rodent and dispatching it quickly.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA